PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 19-1545
                                    _______________

                  BRIAN McCAFFERTY; MELISSA A. McCAFFERTY,
                   individually and on behalf of their minor child, C.M.,
                                                  Appellants

                                            v.

                            NEWSWEEK MEDIA GROUP, LTD.,
                 trading as Newsweek LLC, or Newsweek Inc., or Newsweek
                                    _______________

                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                 (D.C. No. 2:18-cv-01276)
                      Chief District Judge: Honorable Juan R. Sánchez
                                      _______________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on November 15, 2019
                                   _______________

                             ORDER AMENDING OPINION

       At the direction of the Court, it is hereby ORDERED that the opinion entered
April 14, 2020, is amended to correct the submit date on page 1 from November 15,
2020, to November 15, 2019.

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Dated: April 20, 2020